Exhibit 23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the National Semiconductor Corporation 2009 Incentive Award Plan of our reports dated February 25, 2011, with respect to the consolidated financial statements of Texas Instruments Incorporated and the effectiveness of internal control over financial reporting of Texas Instruments Incorporated included in its Annual Report (Form 10-K) for the year ended December31, 2010, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Ernst & Young LLP Dallas, Texas October 10, 2011
